DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on December 15, 2021, in which claims 5 and 9-20 were cancelled, claims 21-33 are added and claims 1-4, 6-8 and 21-33 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on December 15, 2021 complies with the provisions of 37 CFR 1.98(d) and MPEP § 609. It has been placed in the application file, but the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
The 35 USC 102 rejection with respect to claims 9, 11-14, 16-17 and 19-20 set forth in the last office action, mailed on September 20, 2021 has been withdrawn because claims 9, 11-14, 16-17 and 19-20 were cancelled.

Double Patenting
Applicant asserted that the double patenting rejection set forth I the last office action should be withdrawn because the currently pending claims are not no-extensive in scope with the claims of the parent applied reference (US 10,795,927). The examiner disagrees with the 

Claim Rejections - 35 USC § 103
Applicant asserted that Adam does not explicitly parse the header portion of the clinical image data file to determine whether the respective attribute is present in the header portion and further to identify a value associated with the respective attributes determining that the respective attribute is not included in a metadata file, which comprises some but not all of the metadata attributes of the clinical image data file; and updating the metadata file to include the respective attribute and the value associated with the respective attribute; and updating a metadata index based on the updated metadata file, wherein the metadata index is associated with the set of clinical image data files. After further reviewed Applicant’s arguments in light of the original specification, it is conceivable the combination of Adam and Thirsk fails to determine whether the respective attribute is present in the header portion and further to identify a value associated with the respective attributes determining that the respective attribute is not included in a metadata file, which comprises some but not all of the metadata attributes of the clinical image data file; and updating the metadata file to include the respective attribute and the value associated with the respective attribute; and updating a metadata index based on the updated metadata file, wherein the metadata index is associated with the set of clinical image data files. Therefore, the 36 USC 103 rejection set forth in the last office action has been withdrawn in light of the claimed amendment filed on December 15, 2021.

Claim Objections
Claim 25 is objected to because of the following informalities: in claim 25 after the claimed “determining that the first attribute is not included in a metadata file, which comprises some but not all of the metadata attributes of the clinical image data file;” please add an “and”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8 and 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,795,927. Although the claims at issue are not identical, they are not patentably distinct from each other because claims claims 1-19 of the US Patent, specially claim 1 includes all the limitations of the US patent, except claim 1 does not include the claimed limitation “receive a list of clinical image data files containing clinical image data, wherein each file in the list of files is associated with a metadata file, wherein the metadata files are stored in a location remote from the user devices, and wherein the remote location is a cloud storage device”; claim 25 includes all the limitations of the US patent, except claim 8 of the US patent does not include the claimed limitation “determining that the first attribute is not included in a metadata file, which comprises some but not all of the metadata attributes of the clinical image data file”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claim 1 of the .
Please, see the comparison table below:
Application
Patent
1. A non-transitory computer-readable storage medium storing instructions that wen executed by a computing device comprising one or more hardware processors, cause the computing device to perform a method comprising:
receiving a set of metadata attributes associated with clinical image data; and
for a clinical image data file selected from a set of clinical image data files: 
retrieving a header portion of the clinical image data file,
wherein the header portion of the clinical image data file is smaller than the clinical image data file, and
wherein the header portion comprises metadata; and
each respective attribute in the set of metadata attributes:
parsing the header portion of the clinical image data file to determine whether the respective attribute is present in the header portion and further to identify a value associated with the respective attribute;
determining that the respective attribute is not included in a metadata file, which comprises some but not all of the metadata attributes of the clinical image data file;
updating the metadata file to include the respective attribute and the value associated with the attribute; and updating a metadata index based on the updated metadata file, wherein the metadata index is associated with the set of clinical image data files.


receive, via an implementation of a function of an API invoked by at least one user device, a list of clinical image data files containing clinical image data,
wherein each file in the list of files is associated with a metadata file
 wherein the metadata files are stored in a location remote from the user devices, and
wherein the remote location is a cloud storage device;
receive a list of metadata attributes, via an implementation of a function of the API invoked by the at least one user device, wherein the list of metadata attributes are associated with clinical image data; and
for each clinical image data file in the list of clinical image data files:
retrieve only a header portion of the clinical image data file,
wherein a size of the retrieved header portion of the clinical image data file is smaller than a size of the clinical image data file to thereby gain efficiencies in data transmission, and
wherein the retrieved header portion includes only metadata; and,
for each attribute in the list of metadata attributes:
parse the retrieved header portion of the clinical image data file to identify a value associated with the attribute; and
update the metadata file associated with the clinical image data file to include the attribute and the identified value associated with the attribute.



Application
Patent
25. A computer-implemented method comprising:
receiving a set of metadata attributes associated with clinical image data;
receiving a clinical image data file;
retrieving a header portion of the clinical image data file, wherein the header portion of the clinical image data file is smaller than the clinical image data, and wherein the header portion comprises metadata; and
for a first attribute in the set of metadata attributes:

determining that the first attribute is not included in a metadata file, which comprises some but not all of the metadata attributes of the clinical image data file;
 updating the metadata file to include the first attribute and the value of the first attribute.

	receive a list of files containing clinical image data, wherein each file in the list of files is associated with a metadata file;
receive a list of metadata attributes, wherein the list of metadata attributes are associated with clinical image data; and
for each file in the list of files:
retrieve only a portion of the file, wherein the retrieved portion of the file is smaller than a size of the file; and

parse the retrieved portion of the file to identify a value associated with the attribute; and 
update the metadata file associated with the file to include the attribute and the identified value associated with the attribute.




Claims 2-4, 6-8, 21-24, and 26-33 are rejected for incorporated the deficiency of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
At step 1, claim 25 recite a non-transitory computer readable storage medium and method comprising a combination of concrete devices (a memory, processor, and display), and therefore, is process respectively, which are statutory of invention.
At step 2A, prong one, each limitation of claim 25, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim 25 limitations are directed to (1) “receiving a set of metadata attributes associated with clinical image data” (collecting and manipulating information using observation, evaluation, judgement and/or opinion); (2) 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a memory and processor, then it falls within the “mental processes” grouping of abstract ideas. Note that the memory, and processor recited in the claims encompasses a user simply provide updating of metadata information associated with clinical image data files in his/hers mind. The above mentioned claimed limitations do not integrate the claim limitation into a practical application, identified by the courts as being a mental process grouping. Accordingly, the claims recites an abstract idea.
Under Prong 2, the claims recite additional element “updating the metadata file to include the first attribute and the value of the first attribute”. However, this claimed limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory. Accordingly, this additional element does not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim 25 does not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.
Accordingly, claim 25 is being directed to patent-ineligible subject matter, as well as independent claims 26-33 with commensurate limitations.

Claim 26 is dependent on claim 25 and includes all the limitations of claim 25. Therefore, claim
26 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein a type of the clinical image data file is Digital Imaging and Communications in Medicine (DICOM)”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-

Claim 27 is dependent on claim 25 and includes all the limitations of claim 25. Therefore, claim
27 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein a type of the clinical image data file is Neuroimaging Informatics Technology Initiative (NIFTI)", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 28 is dependent on claim 25 and includes all the limitations of claim 25. Therefore, claim
28 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the receiving of the set of metadata attributes comprises receiving a configurable schema file for the metadata file”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.






29 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the receiving of the set of metadata attributes comprises receiving a configurable schema file for the metadata file, and wherein the configurable schema file is based on one or more of: user profile, security permissions, a location of the clinical image data file, and timing information”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 30 is dependent on claim 25 and includes all the limitations of claim 25. Therefore, claim
30 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “identifying the header portion of the clinical image data file based at least in part on a type of the clinical image data file” which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 31 is dependent on claim 25 and includes all the limitations of claim 25. Therefore, claim
31 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “receiving, via an application programming interface (API), the set of clinical image data files, wherein each clinical image data file in the set of clinical image data files is associated with at least one metadata file, which is stored remotely 

Claim 32 is dependent on claim 25 and includes all the limitations of claim 25. Therefore, claim
32 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “updating a metadata index, based on the updated metadata file, wherein the metadata index is associated with the set of clinical image data files”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 33 is dependent on claim 25 and includes all the limitations of claim 25. Therefore, claim
33 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “receiving the set of clinical image data files and further receiving a location of at least one folder comprising the set of clinical image data files”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150324255 (involved in identifying first subset of data to be backed up and second subset of data to be backed up from a primary storage. The processor divides a job into multiple data streams, where each stream includes a corresponding data path for carrying data. The processor stores information identifying a primary storage location for a data unit and a destination storage location at which the data unit is backed up for the data unit transferred from the primary storage to a secondary storage. Multiple subsets of data are backed up using two different streams)
US 9367646 (involved in storing information on a first device relating to a subject, and saving the stored information in a serialized format data file to a shared cloud service, where the data file has a filename. An authenticated access is provided to the data file for a second device via the shared cloud service. A copy of the data file is synchronized via the shared cloud service to the second device, where the copied data file reflects a single up-to-date state of the data file in the shared cloud service. The serialized format data file is de-serialized at the second device)
US 8615412 (involved in identifying a digital medical data file by an agent computer (180A) to create a metadata file. The file contains attributes of content and location of medical file, and is transmitted to a central computer (180C). The computer matches and determines the file to an existing database entry which contains attributes of contents and location of a remotely located medical file to determine its existence)
US 8515904 (involved in receiving an allocation quota specifying an upper limit of storage available for allocation of a quota set of a distributed file system, where the distributed file system has multiple metadata file systems which store metadata about files in the distributed file 
US 7523505 (involved in identifying a digital medical data file by an agent computer to create a metadata file. The file contains attributes of content and location of medical file, and is transmitted to a central computer. The computer matches and determines the file to an existing database entry which contains attributes of contents and location of a remotely located medical file to determine its existence)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                            January 24, 2022